EN. and A. N. Ogden, for James McPheters, moved for a rule on the i Judge of the Court of Probates of New Orleans, to show cause why a mandamus should not be issued, commanding him to grant an order directing the executor of one Scoville, to file in court, within a limited period, a statement of his condition as executor. The rule having been granted, Bermudez, Judge, showed cause against the application, contending that the Hon. George Eustis, Pierre A. Bost, George B. King and Thomas Slidell, by whom the rule was granted, are not legally justices of the Supreme Court of this State, the constitution of 1845, under which they hold their appointments, being null and void, for reasons stated at length. A mandamus was granted, directing the judge to make the order prayed for..